416 F.2d 966
UNITED STATES of America, Appellee,v.Melvin Willis HARGRAVE, Appellant.UNITED STATES of America, Appellee,v.Carvel Eugene BENSON, Appellant.
Nos. 13323, 13324.
United States Court of Appeals Fourth Circuit.
Oct. 9, 1969.

Stanley E. Sacks, and Sacks, Sacks & Tavss, Norfolk, Va., on brief for appellant in No. 13,323.
Richard G. Brydges, H. Calvin Spain, and Brydges, Broyles & McKenry, Virginia, Beach, Va., on brief for appellant in No. 13,324.
Brian P. Gettings, U.S. Atty., and Roger T. Williams, Asst. U.S. Atty., on brief for appellee.
Before BOREMAN, BRYAN and WINTER, Circuit Judges.
PER CURIAM:


1
In these appeals defendants' sole contention is that the indictment returned against them charged them with the specific intent to defraud William M. McCord in the passing of counterfeit money.1  The existence of such an intent was not proved, so they argue, and hence defendants were entitled to acquittal.  Defendants concede that in the usual prosecution under 18 U.S.C.A. 472 only a general intent to defraud need be proved to sustain a conviction.  Riggs v. United States, 280 F.2d 750 (5 Cir. 1960); Barbee v. United States, 392 F.2d 532 (5 Cir. 1968).  See also Rood v. United States, 340 F.2d 506 (8 Cir. 1965); United States v. Rabinowitz, 176 F.2d 732 (2 Cir. 1949); Friedman v. United States, 5 F.2d 671 (6 Cir. 1925).


2
We disagree with defendants' premise.  We read the indictment as charging only a general intent to defraud and the named individual as the indirect object of 'pass, utter, publish and sell,' and at trial a general intent was adequately proved.  We declined to hear oral argument and the judgments appealed from are


3
Affirmed.



1
 The body of the indictment reads:
'That on or about May 8, 1968, at Norfolk Virginia, in the Eastern District of Virginia and within the jurisdiction of this Court, CARVEL EUGENE BENSON and MELVIN WILLIS HARGRAVE, with intent to defraud, did pass, utter, publish and sell certain falsely made, forged and counterfeited obligations of the United States, to-wit, 22 counterfeited Twenty Dollar ($20.00) Federal Reserve Notes and 18 counterfeited Ten Dollar ($10.00) Federal Reserve Notes to William M. McCord.  (Title 18, Section 472, U.S.C.A.)'